Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, “providing a second moment on the lower blade guard”.  However, a first moment has been set forth.   It isn’t clear how a second moment can occur without a first moment?
Claim 14 recites the limitation "the first moment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first moment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, recites, the limitation “the first pivot axis” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, recites, the limitation “the upper blade guard” in line 2. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata (JP 2007/075981)
In regards to claim 1, Numata discloses a miter saw comprising: a base assembly (2); a saw unit (10) pivotably coupled to the base assembly (2; pivoted at 5), the saw unit including a saw blade (11) and a lower blade guard (movable guard 13) covering a lower portion of the saw blade (per Fig. 1); and a linkage (15) for raising the lower blade guard to expose the lower portion of the saw blade as the saw unit is lowered toward the base assembly (per Figure 3), wherein the linkage (15) is operable to apply a force to the lower blade guard for holding the lower blade guard in a raised position, without any input from the operator of the miter saw and without changing the length of the linkage, to facilitate changing the saw blade ( 1st interpretation; in Figure 1, the linkage 15 is holding the lower blade guard in a raised position as compared to a cutting position relative to the base assembly 2 without any input from the operator and without changing the length of the linkage to facilitate, e.g. make easier the changing of the saw blade; i.e. it is easier to change the saw blade when raised off the base per Figure 1, than in a cutting position per Figure 3; 2nd interpretation; in Figure 4; the linkage 15 is holding the blade guard in a raised position by the engagement of stepped bolt 17 with the long groove 18; without any input from the operator and without changing the length of the linkage that exposes the blade thus making it  easier to access the blade for changing).
In regards to claim 2, Numata discloses wherein the saw unit (10) is pivotably coupled to the base assembly (2) about a first pivot axis (e.g. 5), and wherein the miter saw further comprises a first biasing member operable to apply a first moment to the saw unit about the first pivot axis in a first rotational direction (CCW) to raise the saw unit from a lowered position (fig. 3) to a fully raised position (fig. 1 via a torsion spring 7; paragraphs [0009, 0012]).  
In regards to claim 3, Numata discloses wherein the lower blade guard (13) is pivotable about a second pivot axis (14), and wherein the saw unit further comprises a second biasing member torsion spring; “The safety cover 13 is rotatably mounted from the outside of the blade case 10 about the axis 14, and is rotated by a torsion spring not shown, at the upper dead center at a position where the exposed portion of the saw blade 11 is coated as shown in FIG. “;paragraph [0009])  operable to apply a second moment to the lower blade guard (13) about the second pivot axis (14) in a second rotational direction (CW) to cover the lower portion of the saw blade (as the saw moves from Figure 1 to Figure 3), and wherein the first rotational direction is opposite to the second rotational direction (CCW).  
In regards to claim 4, Numata discloses wherein the linkage (15) includes a rear end (near 16) pivotably coupled to the base assembly (22) about a third pivot axis positioned rearward of the first pivot axis (5).  
In regards to claim 5, Numata discloses wherein the linkage (15) includes a slot (16) proximate a front end thereof, the slot having a rear end (opposite the front end) and a front end (23), and wherein the lower blade guard (13) includes a protrusion (17) offset from the second pivot axis (14) and slidably received within the slot (18) between the rear end and the front end (23; see at least Figures 3 and 4 “The length is set to be approximately one-third of the maximum stroke for the shaft to slide in the long groove when it is rotated alone.” Paragraph [0007]).  
In regards to claim 6, Numata discloses wherein the protrusion (17) is biased into engagement with the front end of the slot (23) by the second moment (torsion spring; not shown) when the saw unit is in the fully raised position (fig. 1), and wherein a neutral line intersecting the second (14) and third pivot axes (16) is located between the protrusion and the base assembly when the saw unit is in the fully raised position (as annotated below).  

    PNG
    media_image1.png
    694
    861
    media_image1.png
    Greyscale



In regards to claim 7, Numata discloses wherein the protrusion (17) is engageable with the rear end (back 50%) of the slot (18; per Fig. 4), while remaining above the neutral line, in response to the lower blade guard (13) being pivoted about the second pivot axis (14) against the bias of the second biasing member (torsional spring not shown; Fig. 4).  
In regards to claim 12, Numata discloses wherein the linkage (15) is fixed in length. 
In regards to claim 13 Numata discloses wherein the first pivot axis (5) is immovable relative to an upper blade guard (6) of the saw unit while the lower blade guard (13) is being moved into the raised position. 
In regards to claim 14, as best understood, Numata discloses wherein the saw unit includes a biasing member (torsional spring; not shown) providing a second moment on the lower blade guard (13) to bias the lower blade guard to cover the lower portion of the saw blade (per Fig. 1), and wherein the first moment is equal and opposite to the second moment to hold the lower blade guard in the raised position (fig. 1).  
In regards to claim 15, as best understood, Numata discloses wherein the linkage (15) is operable to apply the first moment (fig. 4) to the lower blade guard (13) about the first pivot axis (14) for holding the lower blade guard in the raised position over the upper blade guard (6) and exposing the saw blade.




Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724